Citation Nr: 0903975	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-37 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial evaluation for right knee 
status post meniscectomy and arthroscopy; tear of medial 
meniscus, currently evaluated as 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from January to June 1985, 
January to June 1991, and February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and May 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  The March 
2005 decision granted service connection for the right knee 
disability at issue and assigned it a 10 percent rating 
effective from the day following service discharge in 2004.  
The May 2005 RO decision changed that rating to 20 percent, 
effective from the same date following service discharge.  
The veteran and his spouse testified during an RO hearing in 
January 2006. 

The Board remanded the case to the RO in July 2008.  At that 
time, the Board rendered a final decision on the issue of 
service connection for a skin condition.  


FINDING OF FACT

1.  The veteran has frequent episodes of "locking," pain, 
and effusion into his right knee joint.  

2.  The veteran has right knee extension limited to 15 
degrees.  The veteran does not have right knee flexion 
limited to 60 or 45 degrees.  There are no objective findings 
of recurrent subluxation or lateral instability.  


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for right knee status post meniscectomy and 
arthroscopy; tear of medial meniscus, under Diagnostic Code 
5258, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71, Diagnostic Code 5258 (2008).

2.  The criteria for a separate, initial, 20 percent rating, 
but not higher, for limitation of extension of the right knee 
under Diagnostic Code 5261 are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic 
Codes 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide. 

Here, the duty to notify was satisfied through a November 
2004 letter to the veteran that was sent prior to the initial 
AOJ decision in this matter.  The veteran was also notified 
of effective dates for ratings and degrees of disability in 
April 2007.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  By this time, service connection had been granted.  
The United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further 
notice as to downstream questions, such as the effective 
date, is not required.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and examined the veteran in 2004, 2005, 
and 2008.  VA has satisfied its assistance duties.



Higher rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the right knee disability has not changed 
significantly during the rating period, and so staged ratings 
are not warranted. 

Degenerative or traumatic arthritis established by X- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.

With respect to knee disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5261, set forth relevant 
provisions.  However, Diagnostic Code 5256 which governs 
ankylosis of the knee is not applicable.  The veteran has not 
been shown to have ankylosis of the right knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.

Other impairments of the knee are rated pursuant to DC 5257, 
which provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 
4.71a, Diagnostic Codes 5258, 5259.

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Diagnostic Code 5261, which governs limitation of extension, 
provides a zero percent rating for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for a limitation to 15 degrees, 30 percent for a 
limitation to 20 degrees, 40 percent for extension limited to 
30 degrees, and a maximum of 50 percent for a limitation to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2008).

Separate ratings may be assigned for arthritis and 
instability of the knee under Diagnostic Codes 5003 and 5257, 
respectively.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Also, 
separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  See VAOPGCPREC 9-04.

In March 2005, the RO granted service connection for right 
knee status post meniscectomy and arthroscopy; tear of medial 
meniscus, and granted a 10 percent rating under Diagnostic 
Code 5259.  In May 2005, the RO increased the rating to 20 
percent under Diagnostic Code 5259-5257.  However, the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

In light of the diagnosis, anatomical localization and 
symptomatology reported by the veteran, the currently 
assigned diagnostic codes, DC 5259-5257 are not the most 
appropriate diagnostic codes by which to evaluate the 
veteran's disability.  First, as discussed in more detail 
below, the veteran has never demonstrated instability or 
subluxation of the right knee as required for the assignment 
of a compensable rating under DC 5257.  And under DC 5259, a 
10 percent rating is the maximum rating available; whereas, 
the veteran has been assigned an initial 20 percent rating.  
The veteran has consistently complained of pain and locking 
and effusion have been demonstrated on examination and on 
magnetic resonance imaging (MRI).  Accordingly, the Board 
finds that the veteran's current 20 percent rating is more 
appropriately assigned under Diagnostic Code 5258.  No higher 
rating is available under this diagnostic code.  The Board 
has considered whether the veteran is entitled to a higher 
and/or separate rating under any other applicable diagnostic 
code.    

A higher and/or separate rating is not warranted under 
Diagnostic Code 5257.  On VA examination in 2004, there was 
no evidence of instability of the right knee.  On VA 
examination in May 2005, the veteran complained of 
instability or giving way and denied any episodes of 
dislocation or recurrent subluxation.  However, he had 
negative Lachman's, negative anterior and posterior drawer 
tests, and negative valgus-varus stress test.  On VA 
examination in September 2008, he again complained of giving 
way and of a history of falls due to the right knee.  He 
endorsed giving way and instability, but denied dislocation 
or subluxation.  His gait was antalgic and there was locking 
and small effusion but no instability or dislocation.  In 
sum, there has been no objective evidence of recurrent 
subluxation or lateral instability of the right knee.  The 
veteran has complained of giving way and instability; 
however, none of the examinations found any objective 
indications of instability.  These examination reports are 
deemed most probative as they were done by trained health 
care providers, and the veteran even had effusion and a 
brace, a cane, and a limp when one health care provider found 
that his clinical signs for instability were negative.

A higher and/or separate rating is not warranted under 
Diagnostic Code 5260.  However, a separate 20 percent rating 
is warranted under Diagnostic Code 5261.  The veteran was 
shown to have degenerative changes of the right knee.  See 
December 2, 2004 MRI.  On VA examination in December 2004, he 
had to give effort to get full extension, but he could fully 
extend and fully flex the right knee.  There was mild 
crepitus and pain in the medial and lateral aspects of the 
knee, and the veteran indicated that his pain was 4-5/10.  On 
VA examination in May 2005, he complained of almost constant 
right knee swelling, decreased tolerance to standing, 
difficulty using stairs, and decreased range of motion.  He 
stated that his constant right knee pain was 6-7/10 and that 
on some occasions, it was 9 or 10/10 with prolonged standing, 
sitting, and trying to squat down.  Clinically, his right 
knee range of motion was from 15 degrees to 117 degrees.  He 
had pain at 15 degrees of extension and from 90 to 120 
degrees of flexion, and he had decreased endurance but was 
not additionally limited by fatigue or weakness.  He used a 
cane and had a right lower extremity limp.  Chondromalacia of 
the right knee was found.  The veteran testified during his 
April 2006 hearing that he had pain.  On VA examination in 
September 2008, he reported weakness and pain and his gait 
was antalgic with evidence of abnormal weightbearing in his 
shoe, but he could actively and passively flex his knee to 
100 degrees, with pain beginning at 85 degrees and ending at 
100 degrees.  On use, his flexion was to 80 degrees.  His 
extension was limited to 15 degrees with pain beginning and 
ending at 15 degrees.  

The Board finds that when pain and functional loss are 
considered, a separate 20 percent rating, and not higher, is 
warranted under Diagnostic Code 5261 as the veteran has 
extension limited to 15 degrees with pain.  There was no 
additional limitation of motion on repetitive use, so a 
rating in excess of 20 percent is not supportable.  With 
respect to Diagnostic Code 5260, limitation of flexion has 
been at worst to 80 on repetitive use.  The veteran does not 
have or nearly approximate leg flexion limited to 60 or 45 
degrees, even when impairment due to pain is considered.  
Therefore, a separate rating for limitation of flexion under 
Diagnostic Code 5260 is not warranted.  Also, the rating 
under Diagnostic Code 5258 considers pain, and so it should 
not be compensated twice.  38 C.F.R. § 4.14 (2008).   

Finally, while there is pain, locking, effusion, and limited 
motion of the right knee, this is contemplated in the award 
of the two separate 20 percent schedular evaluations under 
Diagnostic Codes 5258 and 5261.  The rating schedule 
specifically contemplates the veteran's symptoms, and the 
assigned evaluations have been based on such impairment.  The 
rating schedule is therefore, adequate to evaluate the 
veteran's disability.  See 38 C.F.R. § 3.321(b)(1); Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Board finds that 
referral for an extraschedular rating is not warranted. 


ORDER

An initial rating higher than 20 percent under Diagnostic 
Code 5258 for right knee status post meniscectomy and 
arthroscopy, tear of medial meniscus, is denied.

Entitlement to a separate 20 percent rating, but not greater, 
under Diagnostic Code 5261 for limitation of extension of the 
right knee is granted, subject to the regulations governing 
the payment of monetary benefits. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


